Proceeding pursuant to CPLR article 78, to review a determination by respondent dated August 17, 1983, which, after a hearing, found petitioner guilty of being untrustworthy and failing to perform, without justification, contractual obligations, and revoked its home improvement license.
Determination confirmed and proceeding dismissed on the merits, with costs.
The determination of the respondent is supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). Furthermore, the penalty imposed was not so disproportionate to the offenses as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ. 34 NY2d 222). Mangano, J. P., Gibbons, Bracken and Niehoff, JJ., concur.